Citation Nr: 0606035	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  02-01 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from September 1999 to August 
2000.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from March 2001 and April 
2001 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas which denied 
service connection for variously diagnosed psychiatric 
disorders, including PTSD.  The Board remanded the case in 
May 2003 for additional development of the evidence.  In a 
decision issued in December 2004, the Board denied the 
claims.  

The veteran appealed the Board's determinations to the United 
States Court of Appeals for Veterans Claims (Court).  By an 
order issued in December 2005, the Court granted a Joint 
Motion for Remand, and vacated the Board's December 2004 
decision.  The claims now return to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), Veterans Benefits Administration (VBA), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

During the pendency of the veteran's appeal to the Court, a 
favorable Social Security Administration (SSA) disability 
determination was issued in October 2005.  That SSA decision 
references clinical records which the veteran's 
representative, in argument submitted in January 2006, 
contends support the veteran's claims.  The clinical records 
referenced in the representative's argument, as well as any 
other SSA records, other than records supplied to SSA by VA, 
should be obtained.  

The veteran's current VA clinical records, from March 2003 
(the date of the most recent VA clinical records associated 
with the claims file at the time of the December 2004 Board 
decision) should be obtained.  The veteran should be afforded 
the opportunity to identify any non-VA clinical records from 
August 2003 (the date of the most recent private clinical 
evidence, a statement from Dr. Kumar, prior to the December 
2004 Board decision), and any such records not included in 
the records from SSA should be requested.   

The veteran contended on appeal to the Court that he had PTSD 
as a result of personal assault.  The Board's December 2004 
decision, and the RO decisions preceding that decision, 
concluded that the medical evidence did not support a 
diagnosis of PTSD.  Therefore, no attempt has been made to 
assist the veteran to corroborate stressors.  VA regulations 
also provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Where a PTSD claim is based on an in-service personal 
assault, as the veteran contends in this case, evidence from 
sources other than the veteran's service records may 
corroborate an account of a stressor incident, such as mental 
health counseling or hospital records, and the like.  The 
veteran has indicated that he had computer privileges at 
times while in Kosovo, and should be informed that 
contemporaneous computer messages could be relevant evidence.  
The veteran must be afforded the opportunity to obtain and 
present such evidence.  The veteran should be informed that 
the Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996). 

After the SSA records, current VA clinical records, all 
private clinical records identified by the veteran, and any 
evidence provided by or identified by the veteran for 
stressor corroboration is obtained, the stressors which have 
been verified or corroborated in some way should be 
identified.  The veteran should then be afforded VA 
examination.  The examiner should be provided with the 
veteran's statements regarding stressors and the list of 
stressors which have been verified or corroborated.  

In addition to the contention that he incurred PTSD as a 
result of personal assault or other stressors in service, the 
veteran also contends that VA did not produce clear and 
unmistakable evidence that the veteran had a psychiatric 
disorder prior to service, or did not produce clear and 
unmistakable evidence that pre-existing disorders, if any, 
were not aggravated in service.  Governing statutory 
authority provides that a pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence").  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  Cotant v. West, 
17 Vet. App. 116, 131 (2003).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The request for 
medical opinion as to whether the veteran had a psychiatric 
disorder in service and whether that psychiatric disorder was 
aggravated in service should elicit facts which will assist 
an adjudicator to consider that opinion in light of the 
applicable burden of proof. 

Accordingly, this matter is REMANDED to the VBA AMC for the 
following:

1.  VBA AMC should inform the veteran of 
the types of evidence and sources other 
than service records that may corroborate 
his accounts of stressors in service.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, mental health 
counseling centers, hospitals, or 
physicians, and statements from family 
members, roommates, fellow service 
members, or clergy.  

2.  The National Personnel Records Center 
(NPRC) should be asked to search for the 
veteran's service personnel and 
administrative records, such as 
performance evaluations, which would 
reflect or discuss the veteran's specific 
duties and performance in service, any 
record of judicial punishment, and should 
search for separately-filed mental health 
records for the veteran, during the 
period of the veteran's overseas service, 
March 2000 to August 2000, from 
facilities at which servicemembers 
stationed in Kosovo, Serbia, were 
treated.

3.  VBA AMC should attempt to verify the 
veteran's claimed stressor events and 
make specific determinations, based on 
the complete record, as to whether 
personal assault stressor events have 
been verified.  In reaching these 
determinations, the VBA AMC should 
address any credibility questions raised 
by the record.  The veteran should be 
notified of these determinations and 
afforded the opportunity to respond.

4.  The veteran should be afforded VA 
psychiatric examination.  The veteran's 
VA claims folder should be provided to 
the examiner for review of pertinent 
documents therein in connection with the 
examination.  The psychiatric examiner 
should be informed whether the veteran's 
contentions as to personal assault have 
been corroborated or verified.  The 
examiner should be provided with a copy 
of each statement the veteran has 
submitted regarding stressors, including 
the stress of 


seeing the conditions of living of the 
population of Kosovo.  In particular, the 
examiner should be provided with a copy 
of the stressors statement received from 
the veteran in November 2000, and the 
original of that statement should be 
marked in the claims file for ease of 
review.  

The examiner should provide a diagnosis 
of any and all identified psychiatric 
disorders, and should address the 
following:

(a)  If PTSD is present, the examiner 
should provide an opinion as to whether 
it is "more likely than not" (meaning 
likelihood greater than 50 percent), "at 
least as likely as not" (meaning 
likelihood of at least 50 percent), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50 
percent likelihood), that PTSD was 
manifested in service, was of service 
onset or increased in severity beyond the 
natural progress in service, is 
proximately due to or the result of any 
service-connected disability, or is a 
result of a verified or corroborated in-
service personal assault or any incident 
of the veteran's service which, if 
unverified, is consistent with the 
circumstances of his service.  The 
examiner should identify the stressor(s) 
linked to the diagnosed PTSD.

(b) If the examiner does not assign a 
diagnosis of PTSD, the examiner should 
address and discuss the reports of 
treating physicians who have assigned a 
diagnosis of PTSD and explain why the 
examiner disagrees with the assignment of 
a diagnosis of PTSD.  In particular, the 
examiner should discuss February 2001 and 
December 2001 opinions of A. Reddy, MD, 
an August 2003 statement from Dr. Kumar, 
and a June 2005 statement from T.A. 
Moeller, Ph.D., and well as any private 
clinical records disclosing assignment of 
a diagnosis of PTSD obtained during 
development of this claim on Remand.

(c) If bipolar disorder is present, the 
examiner should provide an opinion which 
expresses the degree of certainty that 
the veteran had a psychiatric disorder 
prior to his service.  In particular, the 
examiner should state whether or not the 
evidence is "unmistakable," or less 
certain.  The examiner should, if 
possible, quantify the percentage of 
certainty that the evidence demonstrates 
that the veteran did or did not have a 
psychiatric disorder prior to service.  

If the examiner concludes that it is 
"clear and "unmistakable" (a higher 
degree of likelihood than "clear and 
convincing") that the veteran had a 
psychiatric disorder prior to service, 
the examiner should provide an opinion as 
to whether or not there is 
"unmistakable" evidence that the 
veteran's hospitalization for bipolar 
disorder soon after his service discharge 
represented the "natural progress" or a 
temporary increase in severity of that 
disorder, or whether it is "at least as 
likely as not" (meaning likelihood of at 
least 50 percent) that the diagnosed 
bipolar disorder permanently increased in 
severity in service.  The examiner should 
explain the basis of each conclusion.

5.  After completion of the above and any 
additional development deemed necessary, 
VBA AMC should readjudicate the claims, 
to include consideration of the veteran's 
assertions of inservice personal assault.  
All applicable laws and regulations must 
be considered.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

